DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0168569) in view of Zhou (US 2010/0025006).
	Per claim 1, Lee teaches an autonomous driving system for autonomously driving an autonomous driving vehicle (ADV) (figure 6), the system comprising: 
one or more processors (110); a perception module executed by the processors to perceive a driving environment surrounding the ADV (i.e. there is necessarily a “perception module” associated with the “Autonomous system”); and a planning module executed by the processors to plan a path based on perception data of the driving environment to navigate through the driving environment ((i.e. there is necessarily a “planning module” associated with the “Autonomous system”), wherein the processors (110) are mounted (i.e. the “Autonmous system” is necessarily mounted to the vehicle) to a processor heat transfer system (i.e. the processors are necessarily “mounted” to a processor heat transfer system to transfer heat between the processor and the coolant) coupled to a vehicle cooling system (i.e. fluid circulation system as shown in figure 6 of Lee) of the ADV, the vehicle cooling system having a first radiator (319) and a first coolant distribution loop (loop passing through 350) coupled to a vehicle engine (350) of the ADV to provide liquid cooling to the vehicle engine, and wherein the processor heat transfer system is coupled to the first radiator (319) via a second coolant distribution loop (loop passing through 110) to receive a portion of the coolant from the first radiator to extract heat from the  processor heat transfer system  but fails to explicitly teach using cold plates as the processor heat transfer system.
	However, Zhou teaches a vehicle cooling system wherein electronics (113) are mounted to a cold plate (115) for transferring heat away from the electronics and into the liquid coolant (para. 11 of Zhou).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a cold plate, as taught by Zhou in the invention of Lee, in order to advantageously transfer heat away from the electronics and into the liquid coolant (para. 11 of Zhou).
	When the cold plate of Zhou is combined with the processors mounted to the heat transfer system coupled to the vehicle cooling system and the heat transfer system coupled to the first radiator via the second coolant distribution loop receiving the portion of the coolant from the first radiator to extract heat from the heat transfer system of Lee, the result is wherein the processors are mounted on one or more cold plates coupled to a vehicle cooling system of the ADV, and wherein the cold plates are coupled to the first radiator via a second coolant distribution loop to receive a portion of the coolant from the first radiator to extract heat from the cold plates, as claimed.
	Per claim 2, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Lee, as modified, teaches wherein the second coolant distribution loop comprises: a coolant supply line (line from 319 to 110) coupled to an outlet port of the first radiator to receive the coolant and to distribute the coolant to the processor heat transfer system; and a coolant return line (line exiting 110 and connecting to 319) coupled to an inlet port of the first radiator to return the coolant carrying the heat exchanged from the processor heat transfer system back to the first radiator (319) and further teaches the cold plate (115 of Zhou).  
	When the Zhou cold plate is combined with the coolant supply line coupled to the outlet port of the first radiator to receive the coolant and to distribute the coolant to processor heat transfer system; and the coolant return line coupled to the inlet port of the first radiator to return the coolant carrying the heat exchanged from the processor heat transfer system back to the first radiator of Lee, the result is a coolant supply line coupled to an outlet port of the first radiator to receive the coolant and to distribute the coolant to the cold plates; and a coolant return line coupled to an inlet port of the first radiator to return the coolant carrying the heat exchanged from the cold plates back to the first radiator, as claimed.
	Per claim 3, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Lee, as modified, teaches a first control valve (324) coupled between the coolant supply line of the second coolant distribution loop and the outlet port of the first radiator to control an amount of coolant flowing from the first radiator to the second coolant distribution loop (para. 0045 of Lee).  
	Per claim 4, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Lee, as modified, teaches a first temperature sensor (423) disposed on the second coolant distribution loop to sense a liquid temperature of the coolant flowing within the second coolant distribution loop (para. 0047), and wherein the first control valve (324 is configured to control a liquid flow rate of the coolant in the second liquid distribution loop based on the liquid temperature sensed by the first temperature sensor (“The second valve 324 make the coolant selectively flow toward the vehicle power heat source part 350 and the first coolant line 424” para. 0045 of Lee) (to clarify, 423 controls the “basis of decision to control rotational speed of the compressor and operation of the expansion valve” (para. 0047), and the compressor and expansion valve operation determine the cooling of the processors, and the first control valve is “selectively” (para. 0045) operated to provide cooling to the processors, thus operation of the first control valve is ultimately operated on the basis of the temperature sensor 423).  
	Per claim 5, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Lee, as modified, a heater (422) coupled to the second liquid distribution loop to form a heating loop, wherein the heating loop is configured to receive a portion of the coolant, to warm up the coolant, and to inject the warm coolant back to the second liquid distribution loop to warm up the processor heat transfer system (para. 0046 of Lee) and further teaches the cold plate (115 of Zhou).
	When the Zhou cold plate is combined with the heater coupled to the second liquid distribution loop to form the heating loop, wherein the heating loop is configured to receive the portion of the coolant, to warm up the coolant, and to inject the warm coolant back to the second liquid distribution loop to warm up the processor heat transfer system, the result is a heater coupled to the second liquid distribution loop to form a heating loop, wherein the heating loop is configured to receive a portion of the coolant, to warm up the coolant, and to inject the warm coolant back to the second liquid distribution loop to warm up the cold plate, as claimed.
	Per claim 7, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 5.  Further, Lee, as modified, teaches a liquid pump (419) disposed on the heating loop to circulate the coolant within the heating loop.  
	Per claim 8, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 5.  Further, Lee, as modified, teaches a first control valve (370) configured to direct the coolant received from the first radiator and/or the heater to the processor heat transfer system, and wherein Atty. Docket No.: 209922.0467.5 (P431) 24the first control valve is a 3-way control valve (see figure 6), which can at least partially couple the processor heat transfer system to an outlet port of the first radiator (319) and/or the heater, and further teaches the cold plate (115 of Zhou).
	  When the Zhou cold plate is combined with first control valve configured to direct the coolant received from the first radiator and/or the heater to the processor heat transfer system, and wherein Atty. Docket No.: 209922.0467.5 (P431) 24the first control valve is the 3-way control valve, which can at least partially couple the processor heat transfer system to the outlet port of the first radiator and/or the heater, the result is a first control valve configured to direct the coolant received from the first radiator and/or the heater to the cold plates, and wherein Atty. Docket No.: 209922.0467.5 (P431) 24the first control valve is a 3-way control valve, which can at least partially couple the cold plates to an outlet port of the first radiator and/or the heater, as claimed.
	Claim 13 recites similar limitations as claim 1 and is rejected in a similar manner.
	Claim 14 recites similar limitations as claim 1 and is rejected in a similar manner.
	Claim 15 recites similar limitations as claim 3 and is rejected in a similar manner.
	Claim 16 recites similar limitations as claim 4 and is rejected in a similar manner.
	Claim 17 recites similar limitations as claim 1 and is rejected in a similar manner.	 Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
	Claim 18 recites similar limitations as claim 1 and is rejected in a similar manner.	 Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
	Claim 19 recites similar limitations as claim 2 and is rejected in a similar manner.	 Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
	Claim 20 recites similar limitations as claim 4 and is rejected in a similar manner.	 Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0168569) in view of Zhou (US 2010/0025006) as applied to the claims above and further in view of  Lee et al. (US 2021/0221199).
	Per claims 9-12, Lee, as modified, meets the claim limitations as disclosed in the above rejection of claim 8.  Further, Lee, as modified, teaches first radiator (319 of Lee), the first valve (370) and the cold plate (115 of Zhou) but fails to explicitly teach a second radiator coupled to the cold plates to form a backup cooling loop to provide liquid cooling to the cold plates when the first radiator is unavailable (claim 9), wherein an inlet port of the second radiator is coupled to outlet ports of the cold plates, wherein an outlet port of the second radiator is coupled to inlet ports of cold plates (claim 10), a second control valve coupled to outlet ports of the cold plates and the inlet port of the second radiator to direct the coolant from the cold plates the second radiator (claim 11), wherein the second control valve is a 3-way valve, which can at least partially divert the coolant received from the cold plates to the heater or the second radiator (claim 12).
	However, Lee ‘199 teaches an autonomous driving system including a second radiator (416) coupled to a processor heat transfer system (110 of Lee ‘199) to form a backup cooling loop providing liquid cooling to the processor heat transfer system when a first radiator is unavailable (para. 0040-0041) (i.e. to clarify, system 400, in which 416 is a part of, is a “stand-alone system”, para. 0040, and thus is a backup cooling system providing liquid cooling when a first radiator is unavailable) (claim 9), wherein an inlet port of the second radiator (416) is coupled to outlet ports of the processor heat transfer system (110), wherein an outlet port of the second radiator is coupled to inlet ports of the processor heat transfer system (see figure 5 of Lee ‘199) (claim 10), a second control valve (420) coupled to outlet ports of the processor heat transfer system (110) and the inlet port of the second radiator (416) to direct the coolant from the processor heat transfer system the second radiator (416) (see figure 5 of Lee ‘199) (claim 11), and
wherein the second control valve (420) is a 3-way valve, which can at least partially divert the coolant received from the processor heat transfer system to the heater or the second radiator (see figure 5 of Lee ‘199) (claim 12) for minimizing power consumption of the system (para. 0026 of Lee ‘199).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second radiator coupled to a processor heat transfer system to form a backup cooling loop providing liquid cooling to the processor heat transfer system when a first radiator is unavailable (claim 9), wherein an inlet port of the second radiator is coupled to outlet ports of the processor heat transfer system, wherein an outlet port of the second radiator is coupled to inlet ports of the processor heat transfer system (claim 10),
a second control valve coupled to outlet ports of the processor heat transfer system and the inlet port of the second radiator to direct the coolant from the processor heat transfer system the second radiator (claim 11), and wherein the second control valve is a 3-way valve, which can at least partially divert the coolant received from the processor heat transfer system to the heater or the second radiator (claim 12), as taught by Lee ‘199 in the invention of Lee, as modified, in order to advantageously minimize power consumption of the system (para. 0026 of Lee ‘199).
	When the Lee ‘199 is combined with the cold plate of Lee, as modified, the result is a second radiator coupled to the cold plates to form a backup cooling loop to provide liquid cooling to the cold plates when the first radiator is unavailable (claim 9), wherein an inlet port of the second radiator is coupled to outlet ports of the cold plates, wherein an outlet port of the second radiator is coupled to inlet ports of cold plates (claim 10), a second control valve coupled to outlet ports of the cold plates and the inlet port of the second radiator to direct the coolant from the cold plates the second radiator (claim 11),
wherein the second control valve is a 3-way valve, which can at least partially divert the coolant received from the cold plates to the heater or the second radiator (claim 12), as claimed.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In regards to the applicant’s argument on page 9, second paragraph, that Zhou does not disclose the processors are mounted on one or more cold plates coupled to a vehicle cooling system of the ADV; the examiner respectfully disagrees. Zhou was not cited to disclose the processors are mounted on one or more cold plates coupled to a vehicle cooling system of the ADV.  Zhou was cited to teach that it is old and well known to have electronics mounted to a cold plate in a vehicle cooling system.  Lee was cited to teach the processors mounted to a heat transfer system.  Therefore the applicant’s argument is not persuasive and the rejection remains.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763